DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 8/5/2022 is acknowledged.  Claims 1, 5, 9-10, 12-14, 16, 21 have been amended. 

Response to Arguments
Applicant’s arguments with respect to claims 1-16, 21-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites “bottom sidewall surfaces of the second gate structure” in line 2.  It is unclear what “bottom sidewall surfaces” are.  The second gate structure 160 in Fig. 19 of the specification of the instant application has a square/rectangular shape, so the sidewall surface is vertical and bottom surface is horizontal.  So it is unclear what the Applicant means by “bottom sidewall surfaces”.  For the purpose of examination, it is interpreted as lower portion of the sidewall surfaces.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 9-10, 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al. (US 2018/0090569 A1).
Regarding claim 9, Yang teaches a circuit (circuit comprising the high and low voltage devices in Figs. 6-8 of Yang. Embodiment in Figs. 6-8 is similar to embodiment in Figs. 1-4 of Yang except there are more channels/sacrificial layers in the stack.  The embodiment in Figs. 1-4 will be used to help with the illustration of embodiment in Figs. 6-8), comprising: 
a substrate (100 in Fig. 6 of Yang); 
a first device (high voltage device on the right hand side in Figs. 6-8 of Yang) on the substrate, comprising: 
a stack of first and second nano-sheet layers (the stack of layers 223 and 220-225, where layers 223 are identified as first nano-sheet layers and 220 & 225 are identified as second nano-sheet layers); 
first source/drain (S/D) epitaxial structures (250 in Figs. 1 and 6) abutting end-portions of the stack of first and second nano-sheet layers; and 
a first gate structure (gate electrode 230 and gate insulating film 247) on the stack of first and second nano-sheet layers comprising a first dielectric (146) and a second dielectric (245) disposed on a top surface (the claim language of “disposed on a top surface…” does not require that the first and second dielectric must be in contact with the top surface but simply to above such top surface.  Regardless, as shown in Fig. 7 of Yang, the gate insulating film 247 is disposed on the top surfaces of the nano-sheet 225 and 220) of one of the second nano-sheet layers; and 
a second device (low voltage device on the left hand side in Figs. 6-8 of Yang) on the substrate, comprising: 
second S/D epitaxial structures (150 in Figs. 1 & 6) on the substrate; 
third nano-sheet layers (120 & 125) comprising a semiconductor material similar to that of the second nano-sheet layers (as disclosed in [0115] and [0121] of Yang, these nano-sheet layers are of the same material), wherein the third nano-sheet layers are disposed between the second S/D epitaxial structures (as shown in Fig. 6); and 
a second gate structure (gate electrode 130 and gate insulating film 147) surrounding the third nano-sheet layers and between the second S/D epitaxial structures, the second gate structure comprising a third dielectric (145).  
Regarding claim 10, Yang teaches all the limitations of the circuit of claim 9, and also teaches wherein the first device further comprises a spacer structure (inner spacers 242 to 241-2 in Fig. 6 of Yang) between the first S/D epitaxial structures from the first nano-sheet layers (223).  
Regarding claim 12, Yang teaches all the limitations of the circuit of claim 9, and also teaches wherein the second device further comprises a fourth dielectric (142-2 in Fig. 6 of Yang) abutting bottom sidewall surfaces of the second gate structure.  
Regarding claim 13, Yang teaches all the limitations of the circuit of claim 9, and also teaches wherein the second gate structure further comprises a fourth dielectric interposed between the third nano-sheet layers and the second dielectric (the second dielectric is in the first device, the third nano-sheet layer is in the second device, so the fourth dielectric can be identified as any dielectric element between the first and second gate structure such as the right spacer 142-2, or ILD 150 in Fig. 6 of Yang).  
Regarding claim 14, Yang teaches all the limitations of the circuit of claim 9, and also teaches wherein the first and second S/D epitaxial structures are in physical contact with the second and third nano-sheet layers of the first and second devices, respectively (as shown in Fig. 6 of Yang).  
Regarding claim 15, Yang teaches all the limitations of the circuit of claim 9, and also teaches wherein each of the first and second gate structures comprises work function layers and a metal fill (as described in [0038] and [0063] of Yang).  
Regarding claim 16, Yang teaches all the limitations of the circuit of claim 9, and also teaches wherein a thickness of each of the first nano-sheet layers of the first device is substantially equal to a distance between adjacent third nano-sheet layers of the second device (as shown in Fig. 6 of Yang).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (US 2018/0090569 A1) in view of Kim et al. (US 2017/0033013 A1).
Regarding claim 1, Yang teaches a structure (high voltage device on the right hand side in Figs. 6-8 of Yang. Embodiment in Figs. 6-8 is similar to embodiment in Figs. 1-4 of Yang except there are more channels/sacrificial layers in the stack.  The embodiment in Figs. 1-4 will be used to help with the illustration of embodiment in Figs. 6-8), comprising: 
a substrate (100 in Fig. 6 of Yang); 
a stack of first and second nano-sheet layers (the stack of layers 223 and 220-225, where layers 223 are identified as first nano-sheet layers and 220 & 225 are identified as second nano-sheet layers) disposed on the substrate, wherein the first and second nano-sheet layers are arranged in an alternating configuration (as shown in Fig. 6-8); 
an epitaxial structure (250 in Figs. 1 and 6) abutting end-portions of the stack of first and second nano-sheet layers; 
a spacer structure (inner spacers 242 in Fig. 2 of Yang which are only formed at the ends of first nano-sheet layers 223 between these layers and the S/D structures 250) interposed between the first nano-sheet layers of the fin structure and the epitaxial structure (as shown in Fig. 2 of Yang); and 
a gate structure (gate electrode 230 and gate insulating film 247) on a top surface and sidewall surfaces of the stack of first and second nano-sheet layers (as shown in Figs. 6-7), wherein the gate structure comprises: a second dielectric (interfacial layer 246 in Fig. 6) disposed on the first dielectric.  
But Yang does not teach that the gate structure comprises: a first dielectric disposed on a top surface of one of the second nano-sheet layers; and the second dielectric is thinner than the first dielectric.
Kim teaches a method of forming a device (Figs. 6A-6C of Kim).  The device comprises a high voltage finFET (device in region I of Figs. 6A-6C) and a lower voltage finFET (device in region II of Figs. 6A-6C). The high/low voltage finFETs include corresponding gate structures on top and sidewall surfaces of a first and second fins, respectively (see Figs. 6B).  The gate structure of the high voltage finFET (in region I) comprises: a first dielectric (122A in Fig. 6B) disposed on a top surface of one of the first fin (FA1); and a second dielectric (124A in Fig. 6B) disposed on the first dielectric and is thinner than the first dielectric (as described in [0107], [0114], and [0077]-[0078] of Kim, layer 122A has thickness in the range 1-4nm while layer 124A has thickness in the range of 0.5-2 nm), a third dielectric (high-k 126), and a metal gate electrode (140A).  The gate structure of the low voltage finFET has the same configuration as that of the high-voltage finFET except the first dielectric layer (see Fig. 6B and [0106]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the gate structures of Yang as described in Kim, i.e. with additional first dielectric in the high-voltage finFET, in order to reduce charge leakage in high-voltage device.  
Regarding claim 2, Yang in view of Kim teaches all the limitations of the structure of claim 1, and also teaches wherein the first nano-sheet layers are narrower than the second nano-sheet layers (as shown in Fig. 6 of Yang).  
Regarding claim 3, Yang in view of Kim teaches all the limitations of the structure of claim 1, and also teaches wherein the first nano-sheet layers comprise silicon-germanium and the second nano-sheet layers comprise silicon (as stated in [0079] of Yang).  
Regarding claim 4, Yang in view of Kim teaches all the limitations of the structure of claim 1, and also teaches wherein the first dielectric comprises a silicon oxide with a thickness between about 1.5 nm and about 3.5 nm (as described in [0077] of Kim).  
Regarding claim 6, Yang in view of Kim teaches all the limitations of the structure of claim 1 and further comprises: 
gate spacers (241 in Fig. 6 of Yang) covering sidewall surfaces (vertical sidewalls of interface layer 246 in Fig. 6 of Yang) of the second dielectric and end portions (end portions of first dielectric 122A in Fig. 6B of Kim) of the first dielectric; and 
a dielectric layer (interlayer insulating film 280 in Fig. 6 of Yang) on the substrate, wherein the dielectric layer covers sidewall surfaces of the epitaxial structure, sidewall surfaces of the gate spacers, and sidewall surfaces of the first dielectric (as shown in Fig. 6 of Yang and Fig. 6B of Kim.  The claim language of “covers sidewall surfaces of…” does not necessarily mean the dielectric layer must be in contact with these sidewall surfaces as long as it is above and/or surrounding these sidewall surfaces).   
Regarding claim 7, Yang in view of Kim teaches all the limitations of the structure of claim 6, and also teaches wherein the sidewall surfaces of the gate spacers and the sidewall surface of the first dielectric are substantially coplanar (as shown in Fig. 6 of Yang and Fig. 6C of Kim).  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim, as applied in claim 1 above, and further in view of Li et al. (US 2019/0319119 A1).
Regarding claim 5, Yang in view of Kim teaches all the limitations of the structure of claim 1, but does not explicitly teach wherein the stack of first and second nano-sheet layers has a dimension parallel to the gate structure between about 8 nm and about 25 nm.  
Li teaches a nanosheet structure where the fin structure (130-1/2 in Figs. 1-2 of Li) have lateral width in the range of 4 nm to 10 nm (see [0048] of Li).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the fin structure of the device to have width in the range of 4 nm to 10 nm, as according to Li.  This is a known range for nanosheet device.  The small range also allows high device density.  The width of a fin structure is in a parallel direction with the longer axis of the gate structure.
Since the claimed ranges of 8 nm to 25 nm "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the fin structure of the device to have width in the range of 8 nm to 25 nm.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim, as applied to claim 1 above, and further in view of Xie et al. (US 2018/0033871 A1).
Regarding claim 8, Yang in view of Kim teaches all the limitations of the structure of claim 1, but does not teach wherein the first dielectric is wider than the second dielectric.  
Xie teaches a method of forming a low-voltage nanosheet device together with a high-voltage device (Figs. 1A-1M of Xie). The method includes: forming a conformal first dielectric layer (silicon oxide layer 120 in Fig. 1G) over the fin structures and the substrate; forming sacrificial gate structure (122 in Fig. 1H) including outer spacers (126) over the first dielectric layer; removing the sacrificial gate exposing the first dielectric layer using the outer spacers mask (Fig. 1J); patterning a mask (132 in Fig. 1K) to cover the high-voltage device region; selectively removing the sacrificial layers in the stack in the low-voltage active device region (Fig. 1L); removing the mask and forming a metal gate (134 in Fig. 1M) on both device regions.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first dielectric layer (122A in Fig. 6B of Kim) of Yang-Kim’s structure as disclosed by Xie.  This relatively thick first dielectric layer is formed before the sacrificial gate structure is formed and becomes part of the gate dielectric layer which allows the device to operate at high-voltage.  The advantage of this method is that the first dielectric layer can be formed more uniformly (compared to forming inside the trench formed by sacrificial gate removal; such trench has limited space which makes it more difficult to form a conformal layer).
As incorporated, the second dielectric (interfacial layer) is formed after the removal of the sacrificial gate electrode and before the forming of the high-k dielectric, so the second dielectric is confined to the trench inside the spacer (126 in Fig. 1L of Xie). Thus, the width of the first dielectric is greater than that of the second dielectric.

Claims 9, 11, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim.
Regarding claim 9, Yang teaches a circuit (circuit comprising the high and low voltage devices in Figs. 6-8 of Yang. Embodiment in Figs. 6-8 is similar to embodiment in Figs. 1-4 of Yang except there are more channels/sacrificial layers in the stack.  The embodiment in Figs. 1-4 will be used to help with the illustration of embodiment in Figs. 6-8), comprising: 
a substrate (100 in Fig. 6 of Yang); 
a first device (high voltage device on the right hand side in Figs. 6-8 of Yang) on the substrate, comprising: 
a stack of first and second nano-sheet layers (the stack of layers 223 and 220-225, where layers 223 are identified as first nano-sheet layers and 220 & 225 are identified as second nano-sheet layers); 
first source/drain (S/D) epitaxial structures (250 in Figs. 1 and 6) abutting end-portions of the stack of first and second nano-sheet layers; and 
a first gate structure (gate electrode 230 and gate insulating film 247) on the stack of first and second nano-sheet layers comprising a second dielectric (interfacial layer 246 in Fig. 6 of Yang) disposed on a top surface of one of the second nano-sheet layers (as shown in Fig. 7 of Yang); and 
a second device (low voltage device on the left had side of Figs. 6-8 of Yang) on the substrate, comprising: 
second S/D epitaxial structures (150 in Fig. 6) on the substrate; 
third nano-sheet layers (120 and 125 in Fig. 6) comprising a semiconductor material similar to that of the second nano-sheet layers (as disclosed in [0115] and [0121] of Yang, these nano-sheet layers are of the same material), wherein the third nano-sheet layers are disposed between the second S/D epitaxial structures (as shown in Fig. 6 of Yang); and 
a second gate structure (gate electrode 130 and gate insulating film 147) surrounding the third nano-sheet layers and between the second S/D epitaxial structures, the second gate structure comprising a third dielectric (interfacial layer 146).  
But Yang does not teach that the first gate structure comprising a first dielectric.
Kim teaches a method of forming a device (Figs. 6A-6C of Kim).  The device comprises a high voltage finFET (device in region I of Figs. 6A-6C) and a lower voltage finFET (device in region II of Figs. 6A-6C). The high/low voltage finFETs include corresponding gate structures on top and sidewall surfaces of a first and second fins, respectively (see Figs. 6B).  The gate structure of the high voltage finFET (in region I) comprises: a first dielectric (122A in Fig. 6B) disposed on a top surface of one of the first fin (FA1); and a second dielectric (124A in Fig. 6B) disposed on the first dielectric and is thinner than the first dielectric (as described in [0107], [0114], and [0077]-[0078] of Kim, layer 122A has thickness in the range 1-4nm while layer 124A has thickness in the range of 0.5-2 nm), a third dielectric (high-k 126), and a metal gate electrode (140A).  The gate structure of the low voltage finFET has the same configuration as that of the high-voltage finFET except the first dielectric layer (see Fig. 6B and [0106]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the gate structures of Yang as described in Kim, i.e. with additional first dielectric in the high-voltage finFET, in order to reduce charge leakage in high-voltage device.  
Regarding claim 11, Yang in view of Kim teaches all the limitations of the circuit of claim 9, and also teaches wherein the first dielectric is thicker than the second dielectric (as described in [0107], [0114], and [0077]-[0078] of Kim, layer 122A has thickness in the range 1-4nm while interfacial layer 124A has thickness in the range of 0.5-2 nm).  

Regarding claim 21, Yang teaches a structure (high voltage device on the right hand side in Figs. 6-8 of Yang. Embodiment in Figs. 6-8 is similar to embodiment in Figs. 1-4 of Yang except there are more channels/sacrificial layers in the stack.  The embodiment in Figs. 1-4 will be used to help with the illustration of embodiment in Figs. 6-8), comprising: 
a first nanostructure (layers 223 in Fig. 6) and a second nanostructure (nanowires 220 and 225) disposed on a substrate; 
a source/drain (S/D) region (250) disposed on the substrate and adjacent to the first and second nanostructures; 
a spacer structure (inner spacers 242 in Fig. 2 of Yang which are only formed at the ends of first nano-sheet layers 223 between these layers and the S/D structures 250) interposed between the S/D region and the first nanostructure; and
a gate structure (gate electrode 230 and gate insulating film 247), comprising: 
a dielectric layer (interfacial layer 246) disposed on a top surface of the second nanostructure (as shown in Fig. 7), wherein the dielectric layer comprises a silicon oxide (as described in [0052] and [0065], the interfacial layers are silicon oxide) with a first thickness (thickness of the interfacial layer); and 
a high-k dielectric layer (245) with a second thickness (thickness of high-k layer 245) disposed on the dielectric layer.
But Yang does not teach that wherein a ratio of the first thickness to the second thickness is between about 1.1 and about 3.5. 
Kim teaches a method of forming a device (Figs. 6A-6C of Kim).  The device comprises a high voltage finFET (device in region I of Figs. 6A-6C) and a lower voltage finFET (device in region II of Figs. 6A-6C). The high/low voltage finFETs include corresponding gate structures on top and sidewall surfaces of a first and second fins, respectively (see Figs. 6B).  The gate structure of the high voltage finFET (in region I) comprises: a first dielectric (122A in Fig. 6B) disposed on a top surface of one of the first fin (FA1); and a second dielectric (124A in Fig. 6B) disposed on the first dielectric and is thinner than the first dielectric (as described in [0107], [0114], and [0077]-[0078] of Kim, layer 122A has thickness in the range 1-4nm while layer 124A has thickness in the range of 0.5-2 nm), a third dielectric (high-k 126), and a metal gate electrode (140A).  The gate structure of the low voltage finFET has the same configuration as that of the high-voltage finFET except the first dielectric layer (see Fig. 6B and [0106]).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the gate structures of Yang as described in Kim, i.e. with additional first dielectric in the high-voltage finFET, in order to reduce charge leakage in high-voltage device.  
As incorporated, the dielectric layer 122A of Kim is formed before the interfacial layer (246 of Yang or 124A of Kim) is formed.  Since the dielectric 122A of Kim is also made of silicon oxide (see [0077] of Kim), the dielectric layer 122A can be considered to be part of the interfacial layer.  In other words, Kim teaches the thickness of the silicon oxide interfacial layer to be in the range of 1.5 to 6nm, which is greater than the thickness of the high-k dielectric of 1 to 4nm. 
Regarding claim 22, Yang in view of Kim teaches all the limitations of the structure of claim 21, but does not teach explicitly that wherein the first thickness is between about 1.5 nm and about 3.5 nm, and wherein the second thickness is between about 1 nm and about 1.5 nm.  
Kim teaches the thickness of the silicon oxide interfacial layer to be in the range of 1.5 to 6nm, while the thickness of the high-k dielectric of 1 to 4nm (see [0077], [0078], and [0081] of Kim).  Since the claimed ranges of 1.5 to 3.5 nm and 1 to 1.5 nm "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  
Therefore, it would have been obvious at the effective filing date of the claimed invention to a person having ordinary skill in the art to have made the thickness of the first dielectric to be between about 1.5 nm and about 3.5 nm and the second thickness to be between about 1 nm and about 1.5 nm.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim, as applied to claim 21 above, and further in view of Lee et al. (US 2019/0341450 A1).
Regarding claim 23, Yang in view of Kim teaches all the limitations of the structure of claim 21, but does not teach wherein the first nanostructure comprises a first width, wherein the spacer structure comprises a second width, and wherein a ratio of the second width to the first width is between about 0.1 and about 0.4.  
Lee teaches a method of forming a fin device with inner spacer.  The method includes: forming a dummy gate structure over a stack of fin structures comprising alternating first and second nanostructures (see Fig. 7 of Lee); etching first nanostructures (sacrificial 112A/B – 116A/B in Fig. 8) to form cavities (802); filling the cavities with dielectric material to form inner spacers (see Fig. 11 of Lee).  The cavities can have depth in the range of 6 nm to 9 nm while the gate length has the range of 10 nm to 15 nm (as described in [0048] of Lee).  
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have made the cavities (for inner spacers) and gate length of Yang-Xie-Chen as disclosed by Lee since these are known working ranges of inner spacers and gate/channel length.  
As incorporated, the ratio of the second width of the spacer structure (equals depth of cavities for these inner spacer) to the first width of the first nanostructure is in the range of 6/15 to 9/10, or 0.4 to 0.9.  
Since the claim range of 0.1 to 0.4 touches the prior art range, a prima facie case of obviousness exists.  See Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). See also Warner-Jenkinson Co., Inc. v. Hilton Davis Chemical Co., 520 U.S. 17, 41 USPQ2d 1865 (1997); In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); In re Waite, 168 F.2d 104, 108 (CCPA 1948); In re Scherl, 156 F.2d 72, 74-75 (CCPA 1946); In re Swenson, 132 F.2d 1020, 1022 (CCPA 1942); In re Bergen, 120 F.2d 329, 332 (CCPA 1941); In re Becket, 88 F.2d 684 (CCPA 1937); In re Dreyfus, 73 F.2d 931, 934 (CCPA 1934); In re Lilienfeld, 67 F.2d 920, 924 (CCPA 1933).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Yang in view of Kim, as applied to claim 21 above, and further in view of Xie et al. (US 2018/0033871 A1).
Regarding claim 24, Yang in view of Kim teaches all the limitations of the structure of claim 21, and further comprising an other spacer structure (outer spacer 241 in Fig. 6 of Yang) disposed on a sidewall of the high-k dielectric layer (see Fig. 6 of Kim).
But Yang in view of Kim does not teach that the other spacer structure is disposed on an end portion of the dielectric layer.
Xie teaches a method of forming a low-voltage nanosheet device together with a high-voltage device (Figs. 1A-1M of Xie). The method includes: forming a conformal first dielectric layer (silicon oxide layer 120 in Fig. 1G) over the fin structures and the substrate; forming sacrificial gate structure (122 in Fig. 1H) including outer spacers (126) over the first dielectric layer; removing the sacrificial gate exposing the first dielectric layer using the outer spacers mask (Fig. 1J); patterning a mask (132 in Fig. 1K) to cover the high-voltage device region; selectively removing the sacrificial layers in the stack in the low-voltage active device region (Fig. 1L); removing the mask and forming a metal gate (134 in Fig. 1M) on both device regions.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first dielectric layer (122A in Fig. 6B of Kim) of Yang-Kim’s structure as disclosed by Xie.  This relatively thick first dielectric layer is formed before the sacrificial gate structure is formed and becomes part of the gate dielectric layer which allows the device to operate at high-voltage.  The advantage of this method is that the first dielectric layer can be formed more uniformly (compared to forming inside the trench formed by sacrificial gate removal; such trench has limited space which makes it more difficult to form a conformal layer).
As incorporated, the additional interfacial layer (122A of Kim) is formed before the dummy gate structure is formed so the spacer 241 is formed above and on this layer as required by the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A HOANG whose telephone number is (571)270-0406. The examiner can normally be reached Monday-Friday 8-9am, 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on 571-270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Tuan A Hoang/           Primary Examiner, Art Unit 2822